Citation Nr: 0109082	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-04 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to August 7, 1997, for 
the grant of a permanent and total disability rating for non-
service connected pension purposes.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from March 1972 to February 1975 
and from March 1976 to March 1978.  This matter comes to the 
Board of Veterans' Appeals (Board) from a November 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), in which the RO granted entitlement to 
a permanent and total disability rating for non-service 
connected pension purposes effective October 23, 1998.  The 
veteran perfected an appeal of the effective date assigned 
for the permanent and total rating.

In a January 2000 rating decision the RO revised the 
effective date for the permanent and total disability rating 
to August 7, 1997.  The veteran contends that his pension 
award should commence with the date he was separated from 
service.  The Board finds, therefore, that the issue of 
entitlement to an earlier effective date for the grant of the 
permanent and total disability rating remains in contention.

In his February 2000 written arguments the veteran's 
representative raised the issue of entitlement to special 
monthly pension based on the need for regular aid and 
attendance or for being housebound.  The RO has not yet 
addressed that issue, and the issue is referred to the RO for 
appropriate action.  See Bruce v. West, 11 Vet. App. 405 
(1998) (the Board does not have jurisdiction of issues not 
yet addressed by the RO).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), in which the Court held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Except as otherwise provided, the effective date of an award 
of pension benefits will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  An award 
of disability pension cannot be effective prior to the date 
entitlement arose.  An award of pension benefits may be 
effective from the date of receipt of the claim or the date 
on which the veteran became disabled, whichever is more 
advantageous to him, if the following criteria are met:  1) 
he files a claim for a retroactive pension award within one 
year from the date on which he became permanently and totally 
disabled, and 2) he establishes that a physical or mental 
disability was so incapacitating to prevent him from filing a 
pension claim for at least the first 30 days immediately 
following the date on which he became permanently and totally 
disabled.  The determination as to whether the veteran was so 
incapacitated will be made based on the facts of the case, 
but extensive hospitalization will generally qualify as 
sufficiently incapacitating.  38 U.S.C.A. § 5110(a) and (b); 
38 C.F.R. § 3.400(b).

An award of pension benefits may not be effective prior to 
the date of receipt of the claim, unless the veteran 
specifically claims entitlement to retroactive benefits.  The 
claim for retroactivity may be filed separately or be 
included in the claim for disability pension, but it must be 
received by VA within one year from the date on which the 
veteran became permanently and totally disabled.  38 C.F.R. 
§ 3.151(b).

The service medical records show that the veteran received 
treatment for what was diagnosed as a situational adjustment 
reaction of adolescence in August 1973, alcoholism dating 
back to the age of 15 years in May 1976, and an adjustment 
reaction related to marital problems in September 1976.  No 
psychiatric abnormalities were found as the result of his 
February 1978 separation examination.

The veteran initially submitted an application for VA 
compensation and pension benefits on August 7, 1997.  That 
claim was denied by the RO in Boise, Idaho, in May 1998 
because the veteran failed to appear for scheduled 
examinations.  The notice informing the veteran of the denied 
claim was returned to the RO by the United States Postal 
Service because it was undeliverable.  No further action was 
taken at that time because the whereabouts of the veteran 
were not known.  

The veteran submitted an Income, Net Worth, and Employment 
Statement to the RO in Portland, Oregon, on October 23, 1998, 
along with medical records from Oregon State Hospital (OSH).  
Those medical records show that the veteran was initially 
hospitalized at that facility on May 21, 1998, based on a 
court order resulting from a criminal offense occurring in 
February 1998.  At the time of the offense the veteran was 
receiving disability benefits from the Social Security 
Administration and living on the streets in Portland.  During 
the hospitalization he reported a long history of psychiatric 
and alcohol problems, but his therapist was able to locate a 
record of only one prior psychiatric hospitalization, which 
occurred in 1989.  He also reported having held no more than 
marginal employment since his separation from service, 
apparently due to psychiatric problems and substance abuse.  
Other than VA treatment for pneumonia in January 1998, the 
veteran denied receiving any other medical or psychiatric 
treatment.  He was hospitalized at OSH from May to August 
1998 for evaluation, at which time he was returned to 
incarceration pending resolution of the criminal charge.  He 
was apparently convicted of the offense that occurred in 
February 1998, and was put under the jurisdiction of the 
state Psychiatric Security Review Board and again 
hospitalized at OSH in September 1998 with a diagnosis of 
paranoid schizophrenia.  In an October 1998 report his 
therapist stated that the veteran appeared to have been 
disabled for "quite some time" and that he suffered from a 
"chronic mental illness."  

The veteran contends that he is entitled to an effective date 
in 1978 for the grant of non-service connected pension 
benefits on the basis that he has been disabled since his 
separation from service.  He also contends that he did not 
submit a claim for pension benefits on separation from 
service because his mental impairment prevented him from 
doing so.  In June 1999 he asked for assistance in 
establishing entitlement back to 1978, which the RO 
interpreted as a claim for retroactive benefits in accordance 
with 38 C.F.R. § 3.151(b).

The medical evidence of record does not show the severity of 
the veteran's psychiatric symptoms prior to May 1998.  The 
documents in the claims file, however, indicate that he has 
received Social Security disability benefits since at least 
February 1998.  Although he did not submit a claim for 
pension benefits that would support an effective date in 1978 
for the grant of the permanent and total disability rating, 
he is potentially eligible for retroactive pension benefits 
for the one year period preceding the August 1997 claim.  
38 C.F.R. § 3.400(b).  An earlier effective date could be 
assigned if he became permanently and totally disabled 
between August 1996 and August 1997 and he was so 
incapacitated due to his mental disability that he was unable 
to file a pension claim for at least the first 30 days 
immediately following the date on which he became permanently 
and totally disabled.  The Board finds, therefore, that a 
remand is required in order to obtain the documents and 
medical records on which the award of Social Security 
disability benefits was based.  See Woods v. Gober, 14 Vet. 
App. 214 (2000).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are satisfied.

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a psychiatric 
disorder since July 1996.  After securing 
any necessary release, the RO should 
obtain copies of such records that are 
not in the file.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, 
including obtaining a medical opinion 
regarding the veteran's ability to secure 
and follow substantially gainful 
employment prior to August 1997, the RO 
should re-adjudicate the issue of the 
effective date for the award of the 
permanent and total disability rating for 
non-service connected pension purposes.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


